

Exhibit 10.1





AGREEMENT




This AGREEMENT (the “Agreement”) is made and entered into on the 16th day of
February, 2016, by and between ERIE INDEMNITY COMPANY, a Pennsylvania
corporation with its principal place of business in Erie, Pennsylvania (the
“Company”), and RICHARD F. BURT, JR., residing at 3710 Volkman Road, Erie,
Pennsylvania (the “Executive”).


RECITALS:


WHEREAS, the Executive has tendered his resignation as an employee and as an
officer of the Company and as a director, officer, and employee of each of the
Company’s subsidiaries and affiliated companies effective February 22, 2016 (the
“Resignation Date”), and the Company and each of its subsidiaries and affiliated
companies have accepted such resignations; and


WHEREAS, the Executive Compensation and Development Committee of the Board of
Directors of the Company recognizes and appreciates that during his career with
the Company the Executive has demonstrated commitment to the Company and its
goals and made valuable contributions to the Company’s growth and development;
and


WHEREAS, the Company and the Executive each agree that it is in their respective
best interests to make certain provisions related to the termination of the
Executive's employment as a result of his resignation from the Company.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, and intending to be legally bound, the parties agree as
follows:


1.Effective Date. This Agreement shall become effective on the eighth day after
the date on which the Executive signs a waiver and release in the form attached
as Exhibit I to this Agreement (the “Release”), but only if the Executive has
signed this Agreement and the Release within the timeframe described in Section
3(a) and has not revoked the Release during the seven-day revocation period
described in the Release.
2.Consideration.
a.In consideration of the execution and performance of this Agreement by the
Executive, and subject to the remaining provisions of this Section 2 and to
Section 3, the Company shall make the following payments to the Executive, which
include amounts to which the Executive would not otherwise be entitled:
(i) With respect to the Company's Annual Incentive Plan (“AIP”) and the award
made to the Executive for the 2015 performance period under the AIP:






--------------------------------------------------------------------------------



(A)  In accordance with the terms of the AIP, for the 2015 performance period,
the Committee: (1) shall measure the Company’s performance for the performance
period against the performance goals set out in the Executive’s award agreement
for the performance period and shall calculate the Company incentive award
earned by the Executive for the performance period, based on the Company’s
achievement of the applicable performance goals (the “earned Company incentive
award” for the performance period), and (2) shall calculate the amount of the
Executive’s target award based on his individual performance goals for the 2015
performance period (the “target individual incentive award” for the performance
period).
(B) If the Committee exercises its discretion to reduce or eliminate Company
incentive awards that would otherwise have been earned by executive vice
presidents as a class under the AIP for the 2015 performance period, the
Committee may reduce the Executive’s earned Company incentive award for the
performance period by a percentage reduction that is not more than the average
of the percentage reductions applied to the Company incentive awards of the
executive vice presidents.
(C) The Executive shall have a vested interest of 100 percent in his earned
Company incentive and target individual incentive awards for the 2015
performance period. The earned Company incentive award taken into account in
calculating the Executive’s vested interest shall be after any reduction imposed
under paragraph (B).
(D) The Company shall pay to the Executive his vested interest in his earned
Company incentive and target individual incentive awards for the 2015
performance period at the time awards for the performance period are paid to
other AIP participants, in accordance with the AIP, which time shall be no later
than December 31, 2016.
(E) The Committee's determination of the amount of award to be paid shall be in
accordance with the terms of the AIP and shall be final and binding on all
interested parties.
(ii) With respect to the Company's Long Term Incentive Plan (“LTIP”) and the
award made to the Executive for the 2013‑2015 performance period under the LTIP:
(A)  In accordance with the terms of the LTIP, for the 2013-2015 performance
period, the Committee shall measure the Company’s performance for the
performance period against the performance goals set out in the Executive’s
award agreement for the performance period and shall calculate the award earned
by the Executive for the performance period, based on the Company’s achievement
of the applicable performance goals (the “earned LTIP award” for the performance
period).

2





--------------------------------------------------------------------------------



(B) If the Committee exercises its discretion to reduce or eliminate awards that
would otherwise have been earned by executive vice presidents as a class under
the LTIP for the 2013-2015 performance period, the Committee may reduce the
Executive’s earned LTIP award for the performance period by a percentage
reduction that is not more than the average of the percentage reductions applied
to the awards of the executive vice presidents.
(C) The Executive shall have a vested interest of 100 percent in his earned LTIP
award for the 2013-2015 performance period. The earned LTIP award taken into
account in calculating the Executive’s vested interest shall be after any
reduction imposed under paragraph (B).
(D) The Company shall pay to the Executive his vested interest in his earned
LTIP award for the 2013-2015 performance period at the time awards for the
performance period are paid to other LTIP participants, in accordance with the
LTIP, which time shall be no later than December 31, 2016.
(E) The Committee's determination of the amount of award to be paid shall be in
accordance with the terms of the LTIP and shall be final and binding on all
interested parties.
(iii) The Company shall pay to the Executive the amount of $335,713 (three
hundred thirty-five thousand seven hundred thirteen dollars) within 21 calendar
days of the effective date of this Agreement as described in Section 1.
(iv) The Company shall also reimburse the Executive for any legal fees and
related expenses he incurs in connection with his entry into this Agreement,
provided however that the reimbursement shall not exceed, in the aggregate,
$5,000 (five thousand dollars), and provided further that the Executive provides
the Company with reasonable substantiating documentation by November 30 of the
calendar year following the calendar year in which such fees and expenses were
incurred. The Company shall pay the amount to be reimbursed under this paragraph
within thirty days after receipt of such documentation.
b.In the event of the Executive's death before payment of a benefit described in
Section 2(a)(i) or (ii), the Company shall pay the benefit at the scheduled time
to the beneficiary or beneficiaries designated by the Executive in accordance
with the terms of the AIP or LTIP, as applicable; provided, however, that if the
Executive has not designated a beneficiary in accordance with the terms of the
applicable plan, or if no designated beneficiary with respect to the applicable
plan survives the Executive, the Company shall pay the benefit to the default
beneficiary indicated in the applicable plan. In the event of the Executive’s
death before payment of the benefit described in Section 2(a)(iii), the Company
shall pay the benefit at the scheduled time to the executor of the Executive’s
estate.

3





--------------------------------------------------------------------------------



c.Payments under this Section 2 shall be subject to applicable deductions. For
the purposes of this Agreement, “applicable deductions” shall include but not be
limited to any federal, state, or local taxes determined by the Company to be
required to be withheld from amounts paid to the Executive pursuant to this
Agreement.
d.Except as provided in this Agreement, the Executive agrees that he is not
entitled to any other compensation (including, but not limited to, salary or
bonuses), perquisites, or benefits of any kind or description from the Company,
or from or under any employee benefit plan or fringe benefit plan sponsored by
the Company, other than as described above and other than (i) his regular salary
through the Resignation Date; (ii) payment for his unpaid vacation time of
$64,615.38 (sixty-four thousand six hundred fifteen dollars and thirty-eight
cents), which has been computed in accordance with the Company’s past practices
for departing employees and paid as soon as administratively practical; (iii)
his accrued benefits under the Erie Insurance Group Employee Savings Plan; (iv)
any benefit the Executive may have accrued under the Company’s Deferred
Compensation Plan; (v) any rights the Executive may have under COBRA on account
of the termination of his employment; (vi), with respect to any of the
capacities in which the Executive served the Company or any of its subsidiaries
or affiliated companies, and with respect to any service of the Executive as a
fiduciary or trustee of any employee benefit plans or trusts or other trusts
maintained or sponsored by the Company or its subsidiaries or affiliated
companies, any rights the Executive may have for indemnity in relation to any
acts or omissions of the Executive or a claim for coverage under any applicable
insurances; and (vii) any claim relating to enforcement of the Agreement.
e.The parties acknowledge and agree that the Executive is not releasing any
rights he may have as an owner and/or holder of the Company’s common stock and
stock options or any rights he has to enforce this Agreement. In addition, the
Executive is not releasing any rights that he has to be indemnified (including
any right to reimbursement of expenses) arising under applicable law, the
certificate of incorporation or by-laws (or similar constituent documents of the
Company), any indemnification agreement between him and the Company (including,
without limitation, the Indemnification Agreement entered into between the
parties on August 22, 2012), or any directors’ and officers’ or other liability
insurance policy of the Company. Furthermore, the Company agrees to provide
indemnification to the Executive, in the same manner and to the same extent as
the highest-level officers of the Company, through the Ongoing Cooperation
Period (as defined below) and for any claim that may arise relating to or
arising out of any matters occurring through the Ongoing Cooperation Period, and
for a period of at least three years thereafter.
f.The Executive acknowledges that he is not entitled to any benefits under the
Erie Insurance Group Retirement Plan for Employees or the Supplemental Executive
Retirement Plan for Certain Members of the Erie Insurance Group Retirement Plan
for Employees.

4





--------------------------------------------------------------------------------



3.Executive's Waiver and Release.


a.After executing this Agreement and after the termination of his employment
with the Company, the Executive shall sign a waiver and release in the form
attached as Exhibit I to this Agreement (the “Release”). If the Executive fails
to sign the Release by the later of (i) the twenty-first day following the date
on which the Release and the proposed form of this agreement were first given to
the Executive by the Company and (ii) the seventh day following the date of the
termination of the Executive’s employment, then the Executive shall forfeit all
rights to payment under Section 2(a)(iii) and (iv), and this Agreement shall be
null and void.


b.Notwithstanding any contrary provision of this Agreement, the benefits
described in Section 2(a)(iii) and (iv) shall not be paid if the Executive does
not sign the Release by the date described in Section 3(a) or if he revokes the
Release during the seven-day revocation period described in the Release. The AIP
and LTIP benefits described in Section 2(a)(i) and (ii) are not conditioned on
the Executive’s signing the Release.


c.The Executive acknowledges that the Release and the proposed form of this
agreement were first presented to him for his consideration on February 8, 2016,
and that the Company has encouraged and advised the Executive in writing, prior
to his signing this Agreement, to consult with an attorney of the Executive's
choosing concerning all of the terms of this Agreement and the Release.


d.The Company hereby represents and warrants that, as of the date of this
Agreement, it does not have knowledge of any claim or action against the
Executive.


4.Non-disparagement. The Executive shall not disparage the Company or its
officers, directors or employees in any way orally or in writing, and the
directors and executive and senior officers of the Company shall likewise not
disparage the Executive.


5.Covenants as to Confidential Information. The Executive acknowledges and
agrees as follows: (i) this Section 5 is necessary for the protection of the
legitimate business interests of the Company, (ii) the restrictions contained in
this Section 5 with regard to geographical scope, length of term and types of
restricted activities are reasonable; (iii) the Executive has received adequate
and valuable consideration for entering into this Agreement, and (iv) the
Executive's expertise and capabilities are such that his obligations under and
the enforcement of this Section 5 by injunction or otherwise will not adversely
affect the Executive's ability to earn a livelihood.


a.    Confidentiality of Information and Nondisclosure. The Executive agrees
that the Executive will not, directly or indirectly, without the express written
approval of the Company, unless directed by applicable legal authority
(including any court of competent jurisdiction, governmental agency having
supervisory authority over the business of the Company or its subsidiaries or
affiliated companies, or any legislative or administrative body having
supervisory authority over the business of the Company or its subsidiaries or
affiliated

5





--------------------------------------------------------------------------------



companies) having jurisdiction over the Executive, disclose to or use, or
knowingly permit to be so disclosed or used, for the benefit of himself, any
person, corporation or other entity other than the Company, (i) any non-public
information concerning any financial matters, customer relationships,
competitive status, supplier matters, internal organizational matters, current
or future plans, or other business affairs of or relating to the Company, its
subsidiaries or affiliated companies, or any of its insurance agents, (ii) any
proprietary management, operational, trade, technical or other secrets or any
other proprietary information or other proprietary data of the Company, its
subsidiaries or affiliated companies, or any of its insurance agents, (iii) any
non-public personal confidential information concerning any of the Company’s
employees or any of its insurance agents or customers, or (iv) any other
information related to the Company, its subsidiaries or affiliated companies, or
any of its insurance agents, or which the Executive should reasonably believe
will be damaging to the Company, its subsidiaries or affiliated companies, or
any of its insurance agents, which has not been published and is not generally
known outside of the Company. The Executive acknowledges that all of the
foregoing constitutes confidential and proprietary information, which is the
exclusive property of the Company. Nothing in this Agreement, including the
obligations under Section 4, or any other agreement with the Company prohibits
or prevents the Executive from filing a complaint or charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before any federal, state, or local government agency.
Notwithstanding the non-disclosure, non-disparagement or any other provision of
this Agreement, the Executive acknowledges and affirms his understanding that
nothing in this Agreement is intended to preclude, prohibit, or otherwise limit,
in any way, his rights and abilities to contact, communicate with, or report
matters to any government entity or agency including but not limited to the
United States Department of Justice, the Equal Employment Opportunity
Commission, any Office of Inspector General of any United States agency, the
United States Securities and Exchange Commission, or Congress, regarding
possible violations of laws or regulations. However, to the maximum extent
permitted by law, the Executive agrees that if such an administrative claim is
made, the Executive shall not be entitled to recover any individual monetary
relief or other individual remedies, except that this provision is not
applicable to any bounty that may be recoverable by the Executive as a result of
participating in the Securities and Exchange Commission’s whistleblower program.


b.    Company Remedies. The Executive acknowledges and agrees that any breach of
this Section 5 may result in immediate and irreparable harm to the Company, and
that the Company may not be reasonably or adequately compensated by damages in
an action at law. In the event of a breach by the Executive of the provisions of
this Section 5, the Company shall be entitled, to the extent permitted by law,
immediately to cease to pay or provide the Executive or the Executive's
dependents any compensation or benefit being, or to be, paid or provided to the
Executive pursuant to this Agreement, and also to obtain immediate injunctive
relief restraining the Executive from conduct in breach of the covenants
contained in this Section 5. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach, including the recovery of damages from the Executive.



6





--------------------------------------------------------------------------------



6.Breach of Agreement. The Executive agrees that if he violates any of the terms
of this Agreement, the Company may pursue whatever rights it has under this
Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contemplated by Section 3 of this Agreement. If
the Executive is required to bring any action to enforce rights or to collect
moneys due under this Agreement, the Company shall pay to the Executive the
attorneys’ fees and expenses incurred by the Executive in bringing and pursuing
such action provided that the Executive is successful, in whole or in part, on
the merits or otherwise (including by way of a settlement involving the payment
of money by the Company to the Executive) in such action. The Company shall pay
such fees and expenses in advance of the final disposition of the action, and
the Executive agrees to repay the Company such advances if the Executive is not
ultimately successful, in whole or in part, on the merits or otherwise, in such
action. The Executive’s right to payment of a fee or expense under this Section
(advance or otherwise) is conditioned upon Executive providing reasonable
substantiating documentation by November 30 of the calendar year following the
calendar year in which the fee or expense was incurred. The Company shall make
any payment required under this Section within thirty days after receipt of such
documentation.


7.Company Property, Records, Files and Equipment. The Executive will, by the
Resignation Date, return all Company property, including records, files, and
equipment, that is in his possession.


8.Ongoing Cooperation. For a period of one year (the “Ongoing Cooperation
Period”) following the Resignation Date, the Executive agrees to use his best
efforts to assist, advise, and cooperate with the Company if the Company so
requests on issues that arose or were in any way developing during his
employment with the Company, subject to Executive’s availability given his
employment and personal obligations, if any, at that time. The Executive shall
furnish such assistance, advice or cooperation to the Company as the Company
shall reasonably request and as is within the Executive's reasonable capability.
Such assistance, advice and cooperation may include, but shall not be limited to
the preparation for, or the conduct of, any litigation, investigation, or
proceeding involving matters or events which occurred during the Executive's
employment by the Company as to which the Executive's knowledge or testimony may
be important to the Company. In connection with the preparation for, or the
conduct of such litigation, investigation or proceeding as described in the
preceding sentence, the Executive shall promptly provide the Company with any
records or other materials in his possession that the Company shall request in
connection with the defense or prosecution of such litigation, investigation or
proceeding. If and to the extent that the Company requests that the Executive
provide assistance, advice, or cooperation to the Company, as described above,
or it requests that he attend a meeting, deposition, or trial at any time during
the Ongoing Cooperation Period, the Company shall compensate the Executive for
his time at the rate of $600.00 for each hour during which Executive complies
with such request. The Company shall also pay or reimburse the Executive for (i)
his reasonable legal fees and expenses incurred in the course of providing such
cooperation, provided that the Company agrees that the Executive’s engagement of
his own counsel is necessary and appropriate, and (ii) his travel expenses
reasonably incurred in the course of providing such cooperation, provided that
the Executive provides reasonable substantiating documentation by November 30 of
the calendar year

7





--------------------------------------------------------------------------------



following the calendar year in which the fee or expense was incurred; the
Company shall make any payment required under this sentence within thirty days
after receipt of such documentation.


9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania applicable to contracts
executed in and to be performed in that commonwealth without regard to its
conflicts of laws provisions. Each of the parties irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the Commonwealth of Pennsylvania located in the County of Erie, Pennsylvania,
and of the United States for the Western District of Pennsylvania for any
litigation arising out of or relating to this Agreement or the transactions
contemplated by this Agreement. Any legal action relating to this Agreement
shall be brought in the courts of the Commonwealth of Pennsylvania located in
the County of Erie, Pennsylvania, and of the United States for the Western
District of Pennsylvania and the parties irrevocably and unconditionally waive
and will not plead or claim in any such court that venue is improper or that
such litigation has been brought in an inconvenient forum.


10.Waiver. The waiver by a party of any breach by the other party of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by a party.


11.Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company, and the Company shall be obligated to
require any successor to expressly acknowledge and assume its obligations under
this Agreement. This Agreement shall inure to the extent provided under this
Agreement to the benefit of and be enforceable by the Executive or the
Executive's legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of the
Executive's duties, responsibilities, obligations or positions under this
Agreement to any person and any such purported delegation shall be void and of
no force and effect.


12.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


13.Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing, and if personally delivered or when sent by
first class certified or registered mail, postage prepaid, return receipt
requested − in the case of the Executive, to his principal residence address,
and in the case of the Company, to the address of its principal place of
business as set forth above, to the attention of the General Counsel of the
Company.


14.Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter of this Agreement, and supersedes any
obligations of the Company under any previous agreements or arrangements, except
as otherwise provided in this Agreement. The provisions of this Agreement may
not be amended, modified, repealed, waived, extended or

8





--------------------------------------------------------------------------------



discharged except by an agreement in writing signed by the party against whom
enforcement of any amendment, modification, repeal, waiver, extension or
discharge is sought.


15.Code Section 409A. It is intended that this Agreement shall comply with the
provisions of section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Department regulations relating thereto (“Code Section 409A”), or
an exemption to Code Section 409A. Payments, rights and benefits may only be
made, satisfied or provided under this Agreement upon an event and in a manner
permitted by Code Section 409A, to the extent applicable, so as not to subject
the Executive to the payment of taxes and interest under Code Section 409A. In
furtherance of this intent, this Agreement shall be interpreted, operated and
administered in a manner consistent with these intentions, and to the extent
that any regulations or other guidance issued under Code Section 409A would
result in the Executive being subject to payment of additional income taxes or
interest under Code Section 409A, the parties agree, to the extent possible, to
amend this Agreement to maintain to the maximum extent practicable the original
intent of this Agreement while avoiding the application of such taxes or
interest under Code Section 409A. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” as defined under Code Section 409A. Notwithstanding any provision of
this Agreement to the contrary, if, as of the date of the Executive's separation
from service, the Executive is a “specified employee” as defined under Code
Section 409A, then, except to the extent that this Agreement does not provide
for a “deferral of compensation” within the meaning of Code Section 409A of the
Code, no payments shall be made and no benefits shall be provided to the
Executive during the period beginning on the date of the Executive's separation
from service and ending on the last day of the sixth month after such date. In
no event may the Executive, directly or indirectly, designate the calendar year
of any payment under this Agreement.


16.Headings. The descriptive headings used in this Agreement are used for
convenience of reference only and shall not constitute a part of this Agreement.


17.Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together shall constitute one and the same Agreement.
 
THE EXECUTIVE EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING INTO THIS
AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER
ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY READ,
INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS AND
EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.


THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.
 

9





--------------------------------------------------------------------------------



THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT THE COMPANY HAS
ENCOURAGED AND ADVISED HIM IN WRITING, PRIOR TO HIS SIGNING THIS AGREEMENT, TO
CONSULT WITH AN ATTORNEY OF THE EXECUTIVE’S CHOOSING CONCERNING ALL OF THE TERMS
OF THIS AGREEMENT AND THE RELEASE.    


THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY.




IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.




    
WITNESS:                        THE EXECUTIVE:




/s/ Sheila Hirsch                    /s/ Richard F. Burt, Jr.
Richard F. Burt, Jr.






THE COMPANY:


ATTEST:                        ERIE INDEMNITY COMPANY




/s/ Brian W. Bolash                    /s/ Terrence W. Cavanaugh
Terrence W. Cavanaugh
President and Chief Executive Officer

10





--------------------------------------------------------------------------------



EXHIBIT I


Executive's Waiver and Release






Richard F. Burt, Jr. (the “Executive”), for himself, his heirs, successors and
assigns and in consideration of the payments to be made by or on behalf of Erie
Indemnity Company (the “Company”) pursuant to Section 2 of the Agreement made
and entered into on the ___ day of February, 2016, by and between the Company
and the Executive (“the “Agreement”), does hereby forever discharge and release
the Company and its shareholders, subsidiaries, affiliated companies, companies
with common management, ownership or control, successors, assigns, insurers and
reinsurers, attorneys, and agents, and all of their officers, directors,
shareholders, employees, agents and representatives, in their official and
individual capacities (collectively referred to as “Releasees”) from any and all
claims, demands, causes of action, damages, charges, complaints, grievances,
expenses, compensation and remedies that the Executive now has or may in the
future have on account of or arising out of any matter or thing that has
happened, developed or occurred before the date of this Release (collectively
“Claims”), including, but not limited to, all Claims arising from the
Executive's employment with the Company or any of its affiliated companies, the
termination of such employment, any and all relationships or dealings between
the Executive and the Company or any of the other Releasees, the termination of
any such relationships and dealings, and any and all other Claims the Executive
may have against the Company or any of the other Releasees. The Executive waives
any and all such Claims including, but not limited to, all charges or complaints
that were or could have been filed with any court, tribunal or governmental
agency, and any and all Claims not previously alleged, including, but not
limited to, any Claims under the following: (a) Title VII of the Civil Rights
Act of 1964, as amended; (b) the Age Discrimination in Employment Act (ADEA), as
amended; (c) the Federal Employee Retirement Income Security Act of 1974
(ERISA), as amended; (d) the Americans With Disabilities Act (ADA), as amended;
(e) the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), as
amended; (f) section 806 of the Sarbanes-Oxley Act of 2002, as amended; (g) the
Equal Pay Act of 1963; (h) any other federal statutes, rules, regulations,
executive orders or guidelines of any description; (i) any and all statutes of
similar nature or purpose under Pennsylvania law, or the law of any other state,
including, but not limited to, the Pennsylvania Human Relations Act, as amended,
the Pennsylvania Equal Pay Law, and the Pennsylvania Wage Payment and Collection
Law; (j) any and all local laws, rules, regulations, executive orders or
guidelines of any description including, but not limited to, the Erie County
Human Relations Ordinance; and (k) any rule or principle of equity or common
law, or any Claim of defamation, conversion, interference with a contract or
business relationship, or any other intentional or unintentional tort, or any
Claim of loss of consortium, or any Claim of harassment or retaliation, or
breach of contract or implied contract, or breach of covenant of good faith and
fair dealing, or any whistle-blower Claim. This release, discharge and waiver
shall be referred to here and in the Agreement as the “Release.”


The Executive specifically understands and agrees that the termination of his
employment does not violate or disregard any oral or written promise or
agreement, of any

11





--------------------------------------------------------------------------------



nature whatsoever, express or implied. If any contract or agreement of
employment exists concerning the employment of the Executive by the Company or
the terms and conditions of such employment or the termination of such
employment, whether oral or written, express or implied (excepting the
Agreement), that contract or agreement is terminated and is null and void.


The Executive agrees that this Release may be enforced in federal, state or
local court, and before any federal, state or local administrative agency or
body.


This Release does not prohibit the Executive from filing an administrative
charge of alleged employment discrimination, harassment or retaliation under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans With Disabilities Act or the Equal Pay Act of 1963;
however, the Executive represents that he has not to date filed or cause to be
filed any such administrative charge, and further agrees that he waives any
right to monetary or other recovery should any federal, state or local
administrative agency pursue any Claim on his behalf and will immediately
request in writing that the Claim or matter on his behalf be withdrawn. Thus, by
signing this Release, the Executive waives any right he had to obtain a recovery
if an administrative agency pursues a Claim against the Company or any of the
other Releasees based on any action taken by the Company or any of the other
Releasees up to the date of this Release, and acknowledges that he will have
released the Company and the other Releasees of any and all Claims, and of the
continuing effect of any and all Claims of any nature up to the date of this
Release. This Release does not affect (i) any of the Executive's vested rights
under the Erie Insurance Group Employee Savings Plan, and the Company’s Deferred
Compensation Plan; nor (ii) any rights the Executive may have under COBRA on
account of the termination of his employment; nor (iii), with respect to any of
the capacities in which the Executive served the Company or any of its
subsidiaries or affiliated companies, and with respect to any service of the
Executive as a fiduciary or trustee of any employee benefit plans or trusts or
other trusts maintained or sponsored by the Company or its subsidiaries or
affiliated companies, does it bar any claim the Executive may have for indemnity
in relation to any acts or omissions of the Executive or a claim for coverage
under any applicable insurances; or (iv) any claim relating to enforcement of
the Agreement.


The Executive represents and warrants that the Company has given the Executive a
reasonable period of time, of at least twenty-one days, for the Executive to
consider all the terms of the Agreement and this Release and for the purpose of
consulting with an attorney if the Executive so chooses. A copy of this Release
was first given to the Executive on February 8, 2016. If this Release has been
signed by the Executive before the end of the twenty-one day period, the
Executive represents that he has freely and willingly elected to do so.


This Release may be revoked by the Executive within seven days after the date
this Release is signed by the Executive, by giving notice of revocation to the
Executive Vice President, Secretary and General Counsel of the Company. No
consideration described in Section 2(a)(iii) or (iv) of the Agreement shall be
paid unless the Executive has signed this Release and the revocation period has
expired with no revocation.





12





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Executive has signed this Release this _____ day of
_______________, 2016.




WITNESS:                        THE EXECUTIVE:




________________________________        ________________________________
Richard F. Burt, Jr.



















13



